McMILLAN, Judge.
The appellant filed a Rule 20, A.Crim.R. P.Temp., petition alleging that his guilty plea had been unlawfully induced or involuntary. He further alleged that he was denied effective assistance of counsel because his attorney had failed to inform him that his guilty plea to the misdemeanor would result in a revocation of his probation on a felony conviction in another jurisdiction.
The trial court held that no material question of fact or law existed that would entitle the appellant to relief under his Rule 20 petition.
The appellant has filed no brief on appeal and, therefore, has presented no issue for review. Therefore, this appeal is due to be dismissed. See Rule 2(a)(2)(A), Alabama Rules of Appellate Procedure. Gardner v. State, 527 So.2d 795 (Ala.Cr.App.1988); Matkins v. State, 527 So.2d 795 (Ala.Cr.App.1988).
APPEAL DISMISSED.
All Judges concur.